Case 3:19-cr-00023 Document1 Filed on 12/11/19 in TXSD Page 1 of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS

 

GALVESTON DIVISION
UNITED STATES OF AMERICA §
vs. : CRIMINAL NO. .
JAKE DELAHNEY 'FFAYLOR : G 1 9 0 0 2 8
CRIMINAL INDICTMENT
Southern Distieior oa
THE GRAND JURY CHARGES THAT: FILED

INTRODUCTION DEC 11 2019

. . . . David J. Brad
At all times material to this Indictment: radley, Clerk of Coutt

1. The term "minor" is defined, pursuant to Title 18, United States Code, Section 2256(1), as
"any person under the age of eighteen years.”

2. The term "child pornography,” for purposes of this Indictment, is defined, pursuant to Title
18, United States Code, Section 2256(8)(A), as:

"any visual depiction, including any photograph, film, video, picture, or computer or
computer-generated image or picture, whether made or produced by electronic, mechanical,
or other means, of sexually explicit conduct, where -

(A) — the production of such visual depiction involves the use of a minor engaged in
sexually explicit conduct.”

3. The term "sexually explicit conduct" is defined, pursuant to Title 18, United States Code,
Section 2256(2)(A), as any:

“actual or simulated -

(i) sexual intercourse, including genital [to] genital, oral [to] genital, anal [to] genital, or
oral [to] anal, whether between persons of the same or opposite sex; [or]

(il) bestiality; [or]

(iii}) ==masturbation; [or]

(iv) sadistic or masochistic abuse; or

(v} [the] lascivious exhibition of the genitals or pubic area of any person.”
Case 3:19-cr-00023 Document1 Filed on 12/11/19 in TXSD Page 2 of 4

4, The term "computer" is defined, pursuant to Title 18, United States Code, Sections 2256(6)

and 1030(e}(1), as any:

"electronic, magnetic, optical, electrochemical, or other high speed data processing device
performing logical, arithmetic, or storage functions, and includes any data storage facility or
communications facility directly related to or operating in conjunction with such device, but
such term does not include an automated typewriter or typesetter, a portable hand held
calculator or other similar device."

5. The term "producing", for purposes of this Indictment, is defined, pursuant to Title 18,
United States Code, Section 2256(3) and case law, as:

“producing, directing, manufacturing, issuing, publishing or advertising” and includes
downloading or copying visual depictions from another source.

6. The term "visual depiction" is defined, pursuant to Title 18, United States Code, Section
2256(5), as including, but is not limited to, any:

“undeveloped film and videotape, [and] data stored on computer disk or by electronic means
which is capable of conversion into a visual image.”

COUNT ONE
(Sexual Exploitation of a Child)

On or about April 1, 2017 through on or about April 5, 2017, within the Southern District of

Texas,
JAKE DELAHNEY TAYLOR,

defendant herein, did employ, use, persuade, induce, entice and coerce and attempted to employ,
use, persuade, induce, entice and coerce a minor child, to wit: Minor Victim #1, to engage in any
sexually explicit conduct for the purpose of producing a visual depiction of such conduct, and such
visual depiction was transmitted using any means and facility of interstate or foreign commerce, and
the visual depiction was produced using materials that had been mailed, shipped and transported in
or affecting interstate and foreign commerce by any means, including by computer.

In violation of Title 18, United States Code, Section 2251{a) & (e).
2
Case 3:19-cr-00023 Document1 Filed on 12/11/19 in TXSD Page 3 of 4

COUNT TWO
(Possession of Child Pornography)

On or about August 17, 2018, within the Southern District of Texas,
JAKE DELAHNEY TAYLOR,
defendant herein, did knowingly possess material that contained an image of child pornography,
which had been shipped and transported using any means and facility of interstate and foreign
commerce, or which were produced using materials which have been mailed, shipped, and
transported in and affecting interstate and foreign commerce, by any means, including by computer,
more specifically: the defendant possessed a Samsung Galaxy S5, IMEI 353502068684974 and a
Samsung Galaxy S5 IME] 353502064604661; which contained still images and videos of child
pornography.
In violation of Title 18, United States Code, Sections 2252A(a)(5}(B) and 2252 A(b)(2).
COUNT THREE
(Destruction of Property)
On or about August 17, 2018, within the Southern District of Texas,
JAKE DELAHNEY TAYLOR,
defendant herein, before the search for and seizure of property by Homeland Security Investigations
Special Agent DeWayne Lewis, a person authorized to make such search and seizure, did
knowingly attempt to destroy, damage, waste, dispose of, transfer and otherwise take any action, for
the purpose of preventing and impairing the Government’s lawful authority to take said property
into its custody and control.

In violation of Title 18, United States Code, Section 2232(a).
Case 3:19-cr-00023 Document1 Filed on 12/11/19 in TXSD Page 4 of 4

NOTICE OF FORFEITURE
18 U.S.C. § 2253(a)

Pursuant to Title 18, United States Code, Section 2253(a)(2) and (a)(3), the United States
gives the defendant notice that in the event of conviction for the offenses charged in Count One and
Count Two of the Indictment, the United States will seek to forfeit all property, real and personal,
constituting or traceable to gross profits or other proceeds obtained from the offenses charged in
Count One and Count Two; and all property, real and personal, used or intended to be used to
commit or to promote the commission of the offenses charged in Count One and Count Two, or any
property traceable to such property, including, but not limited to, the following:

A Samsung Galaxy $5, IMEI 353502068684974; and

A Samsung Galaxy $5 IMEI 353502064604661.

True Bill: (i
iN

ORIGINAL SIGNATURE ON FILE

mew Orepers

RYAN K. PATRICK
United States Attorney

Assistant United States Attorney
713-567-9309

 
